Citation Nr: 1760513	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  12-22 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for depression and anxiety.

2.  Entitlement to service connection for chronic hepatitis C.

3.  Entitlement to service connection for chronic fatigue.

4.  Entitlement to service connection for swollen joints.


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that while the Veteran was previously represented by a private attorney, the attorney withdrew representation in a letter dated in July 2012.  The attorney provided notice to the Veteran of the withdrawal of representation, and the Veteran has not objected to the attorney's withdrawal of representation.  Since the private attorney withdrew in July 2012, the Veteran has not appointed a new attorney, agent, or representative, and she is thus unrepresented.

The Board also notes that, in the VA Form 9 submitted in August 2012, the Veteran indicated that she wanted to provide testimony at a Travel Board hearing.  The Veteran was notified in August 2016 that her hearing was scheduled for October 18, 2016 at the RO.  However, the Veteran failed to report for the hearing.  Therefore, her request for a hearing is deemed withdrawn.  38 C.F.R. § 20.704(d) (2017).

In April 2017, these issues were remanded to the Agency of Original Jurisdiction (AOJ).  These matters are again before the Board.  

The issues of entitlement to service connection for chronic hepatitis C and swollen joints are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during active service and is not attributable to active service.

2.  The probative evidence of record shows that the Veteran has not been diagnosed with chronic fatigue.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria have not been met for entitlement to service connection a fatigue condition.  38 U.S.C. §§ 1110, 1131, (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Compliance with Stegall

As noted in the Introduction, the Board previously remanded this matter in April 2017.  With respect to the issues decided, the Board instructed the RO to obtain any outstanding treatment records, obtain Social Security Administration (SSA) records, and readjudicate the claim.   The claims file contains the requested outstanding evidence and the RO readjudicated the claim most recently in a February 2017 Supplemental Statement of the Case (SSOC).  

As a result of these steps taken, the Board finds that there has been substantial compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

II. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2017). 

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be established on a presumptive basis for those "chronic diseases" specifically outlined in 38 C.F.R. 3.309(a).  The evidence of record does not contain any indication that the Veteran's claims of entitlement to service connection for depression and anxiety, or chronic fatigue involve any of the "chronic diseases" outlined in 38 C.F.R. 3.309(a); thus, presumptive service connection analysis is not warranted for these claims.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source. Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran served as a U.S. Army communications specialist.  Following service, she obtained training and worked as a registered nurse in a nursing home and psychiatric hospital.  

A. Depression and Anxiety 

The Veteran contends that she is entitled to service connection for depression and anxiety. 

The Veteran's service treatment records (STR) make no mention of any complaints or treatment for depression or anxiety, or any other psychiatric symptom.

The Veteran reported that her anxiety symptoms first started when she incurred physical injuries at work in 2003.  See January 2009 SSA records.  She reported that depression and anxiety began in August 2005 during an SSA interview.  See February 2009 SSA records.  The Veteran received private medical treatment for depression from June 2006 to September 2009.  Id.  May 2008 private treatment records reflect that the Veteran reported feeling depressed because she was unemployed and looking for a job.

The Veteran filed a claim for entitlement to service connection for depression and anxiety in October 2009.  She stated that her depression and anxiety began in 2006.

The Veteran was afforded a VA examination in March 2010.  She reported that she received private treatment for depression from 2004 to September 2009.  She reported that following separation from service, she experienced some lesser depressive symptoms associated with adjusting to civilian life, but nothing arising from service itself.  Following an examination, the examiner diagnosed the Veteran with major depressive disorder, recurrent, severe without psychosis.  Symptoms of the Veteran's depression included: anhedonia, severely depressed mood, insomnia (initial and late), very low energy, feelings of guilt and worthlessness, poor appetite, tearfulness, and at times wishing she was no longer alive.  The examiner determined that the Veteran's depression was less likely than not a result of her service.  The examiner reasoned that the Veteran began having episodic depressive episodes shortly following a shoulder injury she incurred while working as a nurse at a state psychiatric hospital in 2003, and the Veteran did not report any depressive symptoms associated with her service.

The Veteran has not submitted any evidence contending that her depression or anxiety manifested in service.  As discussed above, direct service connection is only warranted when there is (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  In the present case, there is no evidence of record demonstrating that the second and third criteria of service connection have been met, and therefore the claim must be denied. 

In sum, the preponderance of the evidence is against a finding of the presence of an acquired psychiatric disorder in service or for many years thereafter.  The Veteran separated from service in 1991 and the record shows that it was not until years later that she manifested symptoms of a psychiatric disability.  Moreover, the evidence does not demonstrate a relationship between the Veteran's currently diagnosed acquired psychiatric disorders and service. 

In reaching these conclusions, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B. Chronic Fatigue

The Veteran contends that she is entitled to service connection for chronic fatigue. 

The Veteran's service treatment records (STR) make no mention of any complaints or treatment for fatigue.

Reports of feeling tired first appear in April 2004 private treatment records.  June 2005 private treatment records reflect that the Veteran reported feeling tired after taking a prescribed medication for a nonservice-connected condition.  May 2006 private treatment records reflect that she reported difficulty sleeping and feeling tired.  

January 2007 SSA records reflect that the Veteran reported feeling tired most of the time, and suffering from insomnia.

May 2009 private treatment records documented that the Veteran reported being tired throughout the day, but that she had insomnia for a long time.  

The Veteran filed a claim for entitlement to service connection for chronic fatigue in October 2009.  She reported that this disability began in 2007.

After reviewing the evidence of record, it does not appear that the Veteran has been diagnosed with a chronic fatigue disability. 

The Veteran is competent to report fatigue as a symptom, though she would not be competent to diagnose a fatigue condition, as this is a medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The only report from the Veteran relating to chronic fatigue is her October 2009 claim for chronic fatigue.  The various other medical records do not provide any description or report of a fatigue condition, but that the Veteran felt tired from her insomnia or as a result of taking certain medications.   

Upon review of the evidence, the Board concludes that the Veteran did not have a fatigue condition at any time during the appeal period.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Without competent evidence of a fatigue condition at any time during the appeal period, the claim cannot succeed.  Private treatment records are silent as to any diagnosis of a fatigue condition.  The Veteran has not provided any description or report of a fatigue condition.  As noted, the Veteran is not competent to diagnose a fatigue condition and the references identified to a fatigue condition are therefore are not competent evidence of the existence of a disability.  Based on the evidence of record, the Board concludes that Veteran did not have a fatigue condition at any time during the appeal period.

The Board notes that the Veteran was not afforded a VA examination and no VA opinion was obtained, but concludes that such is not necessary.  The duty to assist includes providing a medical examination or obtaining a medical opinion only when necessary to make a decision on a claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4) (2017).  Under 38 U.S.C. § 5103A(d) (2012), VA must provide a medical examination and/or obtain a medical opinion when there is: (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that the an event, injury or disease occurred in service; (3) an indication that the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  In this case, the Veteran was not afforded a VA examination and no VA opinion was obtained for her contended fatigue condition.  The Board, however, finds that no VA examination or opinion is necessary for this claim, as the Board has concluded that the record does not include competent evidence of a current disability.  As such, no VA examination or opinion is necessary with respect to this claim.

In conclusion, the Board finds that the Veteran did not have a fatigue condition during the appeal period and that the evidence does not indicate the presence of fatigue during the appeal period.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b) (2012); see also 38 C.F.R. § 3.102 (2017).  

As such, the Board concludes that a fatigue condition was not incurred in or aggravated by service and may not be presumed to have been so incurred and the Veteran's claim therefore must be denied.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

IV. Additional Considerations

Lastly, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for depression and anxiety is denied.

Entitlement to service connection for chronic fatigue is denied.


REMAND

The Board's April 2017 remand instructed the AOJ to schedule the Veteran for examinations to assess the nature and etiology of the Veteran's claims to entitlement to service connection for chronic hepatitis C and swollen joints.  Although the record contains a June 2017 request by the Appeals Management Office (AMO) for an examination, there is no evidence of record that the Veteran received a notice of the date and place for the examination.  An electronic "screen shot" is of record that indicates only that the Veteran failed to "RSVP."  The Veteran's address of record is a postal box.  Considering that the Veteran is not represented and resolving all doubt in the Veteran's favor, the Board finds that another attempt to schedule the examinations is warranted to fulfill VA's duty to assist.   

As stated in the April 2017 remand, the Veteran should be afforded a VA examination to determine whether she currently experiences any joint disability which is either causally or etiologically related to any incident of service.

The Veteran should also be afforded a VA examination in order to determine whether it is at least as likely as not that her diagnosis of hepatitis C is causally or etiologically related to any incident of service, to include her in-service caesarian section, documented in her STR's. 

The RO must provide proper notice when scheduling the Veteran for her examinations.  Verification of the postal box as the Veteran's current address is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the correct mailing address for the Veteran.  

2. Obtain any outstanding VA medical treatment records and associate them with the electronic file, to the extent possible.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3. Schedule the Veteran for a VA examination with an orthopedist or orthopedic surgeon to determine the nature and etiology of any joint disorders, including swollen joints.  The electronic file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.  If an orthopedist or orthopedic surgeon is not available in the Veteran's location, send the electronic file to an orthopedist or orthopedic surgeon for review after the examination has been conducted by an appropriate clinician (preferably a physician) and any necessary testing has been conducted.

Following review of the claims file, the orthopedist or orthopedic surgeon should respond to the following:

Is it at least as likely as not (a 50 percent probability or greater) that any diagnosed joint disorder is causally related to any incident in service?

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the reviewer's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.

4. Schedule the Veteran for a VA examination to determine the etiology of her currently diagnosed hepatitis C.  The electronic file should be made available to and be reviewed by the examiner in conjunction with this request.  All appropriate tests and studies should be conducted and the results reported.

Following review of the electronic file, the examiner should provide an opinion as to whether it is at least as ls likely as not (a 50 percent probability or greater) that the Veteran's hepatitis C is etiologically related to her active service, to include a caesarian section.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examiner's report, to include reference to pertinent evidence of record and medical literature or treatises where appropriate.

If the reviewer is unable to provide an opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination.

5.  Ensure that the requested development has been completed and undertake any additional development as may become necessary.

6.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a supplemental statement of the case and, after allowing an appropriate period of time for response, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


